DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to the filing of 09/28/2020. Claims 1-7 are currently pending.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “parts that engage with one another being formed between the locking flap and at least one of the other flaps” of claim 1 and “a holding unit” of claim 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Claim Rejections - 35 USC § 112
Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation, “parts that engage with one another being formed between the locking flap and at least one of the other flaps”, which renders the claim indefinite because the examiner is unable to clearly determine how the “parts” are incorporated into the assembly device or the cardboard box.  In order to advance prosecution of the application, the office will interpret the limitation as the edges of the flaps which engage with the other flaps.
Claim 4 recites the limitation, “25a holding unit configured to hold and move the cardboard box when the cardboard box is conveyed, the holding unit being configured to serve as the drive unit”, which renders the claim indefinite because the examiner is unable to determine how a holding unit differs from the drive unit, applicant’s paragraph [0013], recites that the holding unit doubles as the drive unit, as such, the drive unit and 
Claim 7 recites the limitation, “wherein one of the four 5flaps, opposing the locking flap, has a first part that is cut out into a recessed shape”, which renders the claim indefinite because claim 1 is drawn to an apparatus and claim 7 is drawn to a workpiece to be produced by the apparatus, as such, the particular structural elements of the workpiece are not part of the claimed invention and is can be subject to restriction on the basis of apparatus and product.  In order to advance prosecution of the application, the office will interpret the claim as components of the apparatus interacting with the flaps of the cardboard boxes.
Claims 2-3 and 5-6 are rejected due to dependence on a rejected parent claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwasa (US Pub. 20120208686).

Regarding Claim 1, Iwasa discloses a cardboard box assembly device (100-Fig. 8) that folds four flaps provided at edges of an opening in a cardboard box so as to surround the opening (Figs. 1-3, displays four flaps being folded to close an opening of a box), the cardboard box assembly device comprising: 
5a folding unit (401-404, fig 8) configured to fold each of the four flaps in a prescribed sequence and close the opening (Figs. 1-3 and paragraph [0087], folding mechanisms 401-404 fold panels 901-904 in a sequence in order to produce the interleaved folding configuration of Fig. 3); 
a pushing unit (751-752, fig 8)  configured to push one of the four flaps (PA-Fig. 4), that is folded last, inward into the cardboard box as a locking flap, and overlap the locking flap onto the other flaps (Figs. 1-3 and paragraph [0106], Fig. 3, flaps are interlocked with one another); and 
a drive unit (201-204, fig 8) configured to contact the cardboard box and impart a prescribed 10displacement to the cardboard box (paragraph [0101], moves flaps to an erect state which is interpreted as a prescribed displacement of the card board device), 
parts that engage with one another being formed between the locking flap and at least one of the other flaps (Fig. 3, the edges of the flaps are interpreted as the parts which interlock with one another as shown in Fig. 3), and 


Regarding Claim 2, Iwasa discloses wherein the locking flap and the other flaps move relative to one another along a direction intersecting a direction in which the locking flap is pushed (Fig. 3, flaps are interlocked and paragraph [0078]).

Regarding Claim 3, Iwasa discloses wherein the drive unit is further configured to contact at least one of the flaps other than the locking flap, or a side face (905-Fig. 22) of the cardboard box, and impart the displacement to the cardboard box (Figs. 22-23 and paragraphs [0124-0126], member 211, a part of 201, contacts a side face and flap of the cardboard box).

Regarding Claim 4, Iwasa discloses 25a holding unit configured to hold and move the cardboard box when the cardboard box is conveyed, the holding unit being configured to serve as the drive unit (Figs. 22-23 and paragraphs [0124-0126], member 211 is capable of holding a cardboard box when the box is conveyed). 25

Regarding Claim 5, Iwasa discloses wherein the pushing 30unit is further configured to impart a displacement to the locking flap along the direction intersecting the direction in which the locking flap is pushed (Fig. 4 and paragraph [0106]).

Regarding Claim 6, Iwasa discloses wherein the drive unit is further configured to impart, after imparting a first displacement that deforms a shape of the 23IS-US191223opening of the cardboard box in plan view into a parallelogram shape (Fig. 20 is a parallelogram), a second displacement that restores the opening to an original shape thereof (Fig. 3 is in original shape of a finished box).

Regarding Claim 7, Iwasa discloses wherein one of the four 5flaps, opposing the locking flap, has a first part that is cut out into a recessed shape, the locking flap has a second part that protrudes so as to be inserted into the first part, and when the pushing unit pushes the locking flap, the second part is overlapped onto the first part (Fig. 3, shows interleaved flaps wherein the edges of the flaps are in contact with another flap when the flaps are interleaved with one another).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT HOWELL whose telephone number is (571)270-5945.  The examiner can normally be reached on M-F, 0800 - 1500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SCOTT A HOWELL/Examiner, Art Unit 3731                                                                                                                                                                                                        09/25/2021

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731